Exhibit 4.218 MASTER MOTOR VEHICLE LEASE AND SERVICING AGREEMENT (GROUP V) dated as of April 8, 2010 among RENTAL CAR FINANCE CORP. as Lessor, DTG OPERATIONS, INC., as Lessee and Servicer, and those Subsidiaries of Dollar Thrifty Automotive Group, Inc. from time to time becoming Lessees and Servicers hereunder and DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. as Guarantor and Master Servicer AS SET FORTH IN SECTION 21 HEREOF, LESSOR HAS ASSIGNED TO THE TRUSTEE (AS DEFINED HEREIN) ALL OF LESSOR’S RIGHT, TITLE AND INTEREST IN AND TO THIS LEASE.TO THE EXTENT, IF ANY, THAT THIS LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION), NO SECURITY INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE TRANSFER OR POSSESSION OF ANY COUNTERPART OTHER THAN THE ORIGINAL EXECUTED COUNTERPART NO. 1, WHICH SHALL BE IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT THEREFOR EXECUTED BY THE TRUSTEE ON THE SIGNATURE PAGE THEREOF. [THIS IS NOT THE ORIGINAL EXECUTED COUNTERPART NO. 1] [THIS IS THE ORIGINAL EXECUTED COUNTERPART NO. 1 (IF BEARING ORIGINAL SIGNATURES)] TABLE OF CONTENTS Page SECTION 1. CERTAIN DEFINITIONS 1 Certain Definitions 1 Accounting and Financial Determinations 2 Cross References; Headings 2 Interpretation 2 SECTION 2. GENERAL AGREEMENT 3 Leasing of Vehicles 3 Right of Lessees to Act as Lessor’s Agent 4 Payment of Purchase Price by Lessor 4 Non-liability of Lessor 5 SECTION 3. TERM 5 Vehicle Lease Commencement Date 5 Lease Commencement Date; Lease Expiration Date 6 SECTION 4. CONDITIONS PRECEDENT 6 Conditions to Each Lease of Vehicles 6 Additional Conditions to Leases of Refinanced Vehicles 7 SECTION 5. RENT AND CHARGES 8 Payment of Rent 8 Payment of Availability Payment 8 Payment of Monthly Supplemental Payments 8 Payment of Termination Payments, Casualty Payments, and Late Return Payments 8 Late Payment 8 Allocation of Rent and Charges 9 SECTION 6. INSURANCE 9 Fleet Insurance 9 Information 9 SECTION 7. CASUALTY OBLIGATION 9 SECTION 8. VEHICLE USE 9 SECTION 9. REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES 10 i SECTION 10. MAINTENANCE AND REPAIRS 11 SECTION 11. VEHICLE WARRANTIES 11 SECTION 12. VEHICLE USAGE REQUIREMENTS AND DISPOSITION 12 Usage 12 Disposition Procedure 12 Termination Payments [12 SECTION 13. LATE RETURN PAYMENTS 13 SECTION 14. REDESIGNATION OF VEHICLES 13 SECTION 15. GENERAL INDEMNITY 14 Indemnity of the Lessor 14 Indemnification of the Trustee 15 Reimbursement Obligation by the Lessees 16 Notice to Lessee of Claims 16 Defense of Claims 16 SECTION 16.
